IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-16-00163-CV

     IN RE IRENE M. CARGILL AND WELLS FARGO, N.A.,
    AS THE CO-TRUSTEES FOR THE HOWARD W. CARGILL
         FAMILY TRUST, C6 ROCKIN’ A FAMILY LP,
        MOSSY AND MUDDY MINERALS FAMILY LP,
      K.C. DAVISON FAMILY LP, AND S.C.R. FAMILY LP



                                 Original Proceeding


                          MEMORANDUM OPINION

Relators’ petition for writ of mandamus is denied.1




                                                    AL SCOGGINS
                                                    Justice




1   In light of our disposition, we dismiss relators’ motion for emergency stay as moot.
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed May 26, 2016
[OT06]




In re Cargill                              Page 2